697 F. Supp. 1505 (1988)
Roberto Reiner RAMOS, Petitioner,
v.
UNITED STATES of America, Respondent.
Nos. 3-88 CIV 452, 3-86 CR 51(1).
United States District Court, D. Minnesota, Third Division.
August 23, 1988.
*1506 No appearance for petitioner.
No appearance for respondent.

ORDER
ALSOP, Chief Judge.
This matter comes before the court upon petitioner Ramos' motion to vacate or alter his sentence pursuant to 28 U.S.C. § 2255.
The Controlled Substances Penalties Amendments Act of 1984 changed the penalty provisions of 21 U.S.C. § 841(b). The Act created a new subsection, 841(b)(1)(A), which enhanced the penalties for persons convicted of, among other things, violation of § 841(a) involving one kilogram or more of cocaine. This new section did not include a provision for the imposition of a special parole term.
Ramos was sentenced to, among other things, a special parole term under that act. Because Ramos' criminal conduct involved in excess of one kilogram of cocaine, the statute in effect at that time did not authorize imposition of a special parole term. Ramos' special parole term should be vacated. The government concedes this position.
Based on the above discussion, the record as presently constituted and all files contained herein,
IT IS ORDERED That petitioner's special parole term as applied to Count I of his sentence be, and the same hereby is, vacated.